UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 23, 2012 JBI, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52444 90-0822950 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1783 Allanport Road, Thorold Ontario L0S 1K0 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (905) 384-4383 N/A Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 — Other Events Item 8.01 Other Events. On July 26, 2012, JBI, Inc. issued a press release to announce the approval of a modification to its Solid Waste Management Permit by the New York State Department of Environmental Conservation.A copy of the press release is attached as Exhibit 99.1 hereto. Section 9 — Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated July 26, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JBI, Inc. July 26, 2012 By: /s/ Matthew J. Ingham Name: Matthew J. Ingham Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated July 26, 2012.
